Case 8:19-cv-02241-GJH Document 1-6 Filed 08/02/19 Page 1of 3

       

    

wd
“Or

ul, 20, 2017 11:12AM gtal One 301-774-3652 . @ No. 0244 PL |

Customer Service Telephone Line: 1-800-655-2265

QANNY

 

 

 

 

 

 

 

__FAX COVER SHEET
La

 

 

~| From (Associate's Name):

 

 

 

| Branch:

 

: ‘Sender's Fax Number ae

 

 

Phone Number.

 

| To:

 

 

 

Recipient’s Pax Number”

 

 

 

 

"1666 -593-2276_
Number of Pages: , a. GF we.

 

_ Comments: .

 

 

 

 

The information transmitted herewith & confidential information Intended enly far use to the individual ar entity to
whith it is adkdrosead. ff the reader of this message is not the intended recipient, you are hereby notified thot any
review, revensnission, Sssemination, distribution; apying orether use of, ar taking of eny action in reliance upon, this
' infannetion b strictly prohibited, if you have reccived ‘this communication in error, please contact the sender and
PRtefal, .

 

Capital One Confidemtial. -

WK A

 
Case 8:19-cv-02241-GJH Document 1-6 Filed 08/02/19 Page 2 of 3

 

 

ae 20.2017 11:13AM @' One 301-774-365? @ No. 0244 P. 3
2 | . |
ws _—_— . oe COmRRORAA, A.
‘TI met P.O, Be SSS
2 ee ee
* Qpsonebertiran ;
07/18/2017
» THE MELTON LAW' GROUP Lic ATTORNEY TRUST ACCOUNT TOLTA
16700.-GEORGE WASHINGTON OR

_ ROCKVILLE, MD 20853-1225 US Unload States

We adjumted a check transaction In your acomme. . '

Dear THE MILTON LAW GROUP LEC ATTORNEY TRUST ACCOUNTIOLTA,

Chece # 0648 didn’t pest to your account ending in 047% on DG/BIY/2017, To fix this, we
debited vour sacouat for $1000.80 en 07/18/2027. :

Yous Ref 6 & 20170703000482-and you can see these detais in your aieourt histy and
monty satement, For any destions, give us a call at 1-800-655-BANK (2265),

Tharces,
Capital One, NLA. “

 

 

 

Marilyn Carrera
Branch Operations Specialist
* BOSD/DOSH

SRW RES-OARS ext. + RED (ofc)

 
Case 8:19-cv-02241-GJH Document 1-6 Filed 08/02/19 Page 3 of 3

    

C4201 20.2017 11:13AM Gg tad One 301-724-3652 @ tet
" T8-720-1826 (fax) )

arilyn.carrera@capitatone:
mT

 
